TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED SEPTEMBER 20, 2022



                                      NO. 03-22-00503-CV


                                   Deirdre Gilbert, Appellant

                                                 v.

John B. Scott, Texas Secretary of State, and Keith Ingram, Director of Elections, Appellees




       APPEAL FROM THE 353RD DISTRICT COURT OF TRAVIS COUNTY
        BEFORE CHIEF JUSTICE BYRNE, JUSTICES TRIANA AND SMITH
    DISMISSED FOR WANT OF JURISDICTION -- OPINION BY JUSTICE SMITH


This is an attempted appeal from the order signed by the trial court on August 16, 2022. Having

reviewed the record, it appears that the Court lacks jurisdiction over the appeal. Therefore, the

Court dismisses the appeal for want of jurisdiction. The appellant shall pay all costs relating to

this appeal, both in this Court and in the court below.